UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-19961 ORTHOFIX INTERNATIONAL N.V. (Exact name of registrant as specified in its charter) Curaçao Not applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7 Abraham de Veerstraat Curaçao Not applicable (Address of principal executive offices) (Zip Code) 599-9-4658525 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. LargeAcceleratedfiler ¨ Acceleratedfiler x Non-Accelerated filer ¨(Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨YesxNo As of July 29, 2016, 18,124,817 shares of common stock were issued and outstanding. Table of Contents Page PARTI FINANCIAL INFORMATION Item1. Financial Statements 4 Condensed Consolidated Balance Sheets as of June 30, 2016, and December31, 2015 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months endedJune 30, 2016, and 2015 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2016 and 2015 6 Notes to the Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 PARTII OTHER INFORMATION Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3. Defaults Upon Senior Securities 25 Item4. Mine Safety Disclosures 25 Item5. Other Information 25 Item6. Exhibits 26 SIGNATURES 27 2 Forward-Looking Statements This report contains forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and Section27A of the Securities Act of 1933, as amended, relating to our business and financial outlook, which are based on our current beliefs, assumptions, expectations, estimates, forecasts and projections. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “intends,” “predicts,” “potential,” or “continue” or other comparable terminology. These forward-looking statements are not guarantees of our future performance and involve risks, uncertainties, estimates and assumptions that are difficult to predict. Therefore, our actual outcomes and results may differ materially from those expressed in these forward-looking statements. You should not place undue reliance on any of these forward-looking statements. Further, any forward-looking statement speaks only as of the date hereof, unless it is specifically otherwise stated to be made as of a different date. We undertake no obligation to further update any such statement, or the risk factors described in PartI, Item1A under the headingRisk Factorsin our Annual Report on Form 10-K for the fiscal year ended December 31, 2015, to reflect new information, the occurrence of future events or circumstances or otherwise. Factors that could cause or contribute to such differences may include, but are not limited to, risks relating to: the expected sales of our products, including recently launched products; the continuation of our ongoing share repurchase program; our ongoing settlement discussions with the Division of Enforcement of the Securities Exchange Commission (the “SEC”) related to investigation that arose out of our prior accounting review and restatements of financial statements and our review of allegations of improper payments involving our Brazil-based subsidiary (which review is described in Part I, Item3, “Legal Proceedings”); the geographic concentration of certain accounts receivable in countries or territories that are facing severe fiscal challenges; unanticipated expenditures; changing relationships with customers, suppliers, strategic partners and lenders; changes to and the interpretation of governmental regulations; the resolution of pending litigation matters (including our indemnification obligations with respect to certain product liability claims against our former sports medicine global business unit (as further described in Part I, Item3, “Legal Proceedings”); our ongoing compliance obligations under a corporate integrity agreement with the Office of Inspector General of the Department of Health and Human Services (and related terms of probation); risks relating to the protection of intellectual property; changes to the reimbursement policies of third parties; the impact of competitive products; changes to the competitive environment; the acceptance of new products in the market; conditions of the orthopedic and spine industries; credit markets and the global economy; corporate development and market development activities, including acquisitions or divestitures; unexpected costs or operating unit performance related to recent acquisitions; and other risks described in PartI, Item1A under the headingRisk Factorsin our Annual Report on Form 10-K for the fiscal year ended December 31, 2015, as well as in other current and periodic reports that we file with the SEC in the future. 3 PARTI. FINANCIAL INFORMATION Item1. Financial Statements ORTHOFIX INTERNATIONAL N.V. Condensed Consolidated Balance Sheets June30, December31, (U.S. Dollars, in thousands, except share data) (unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $9,560 and $8,923 at June 30, 2016 and December 31, 2015, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Patents and other intangible assets, net Goodwill Deferred income taxes Other long-term assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Trade accounts payable $ $ Other current liabilities Total current liabilities Other long-term liabilities Total liabilities Contingencies (Note 11) Shareholders’ equity: Common shares $0.10 par value; 50,000,000 shares authorized; 18,108,540 and 18,659,696 issued and outstanding as of June 30, 2016 and December 31, 2015, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated financial statements 4 ORTHOFIX INTERNATIONAL N.V. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) Three Months Ended Six Months Ended June30, June30, (Unaudited, U.S. Dollars,in thousands, except share and per share data) Product sales $ Marketing service fees Net sales Cost of sales Gross profit Operating expenses Sales and marketing General and administrative Research and development Restatements and related costs Charges related to U.S. Government resolutions (Note 11) — — Operating (loss) income ) ) Other income and expense Interest (expense) income, net ) 74 ) ) Other income, net 34 (Loss) income before income taxes ) ) Income tax expense ) Net (loss) income from continuing operations ) ) ) Discontinued operations (Note 11) Loss from discontinued operations ) Income tax benefit Net loss from discontinued operations ) Net (loss) income $ ) $ $ ) $ ) Net income (loss) per common share—basic: Net (loss) income from continuing operations $ ) $ $ ) $ ) Net loss from discontinued operations ) Net (loss) income per common share—basic $ ) $ $ ) $ ) Net income (loss) per common share—diluted: Net (loss) income from continuing operations $ ) $ $ ) $ ) Net loss from discontinued operations ) Net (loss) income per common share—diluted $ ) $ $ ) $ ) Weighted average number of common shares: Basic Diluted Other comprehensive income (loss): Unrealized gain on derivative instruments, net of tax 50 76 Unrealized loss on debt securities, net of tax ) — ) — Foreign currency translation adjustment ) ) Comprehensive (loss) income $ ) $ $ ) $ ) The accompanying notes form an integral part of these condensed consolidated financial statements 5 ORTHOFIX INTERNATIONAL N.V. Condensed Consolidated Statements of Cash Flows Six Months Ended June30, (Unaudited, U.S. Dollars, in thousands) Cash flows from operating activities: Net cash provided by operating activities $ $ Cash flows from investing activities: Capital expenditures for property, plant and equipment ) ) Capital expenditures for intangible assets ) ) Purchases of assets and investments ) — Purchase of debt securities — ) Net proceeds from sale of assets — Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of common shares Changes in restricted cash — Repurchase and retirement of common shares ) — Excess income tax benefit on employee stock-based awards 54 Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ The accompanying notes form an integral part of these condensed consolidated financial statements 6 ORTHOFIX INTERNATIONAL N.V. Notes to the Unaudited Condensed Consolidated Financial Statements 1. Nature of operations, basis of presentation and recently issued accounting pronouncements Nature of operations Orthofix International N.V. (together with its subsidiaries, the “Company”) is a diversified, global medical device company focused on improving patients’ lives by providing superior reconstructive and regenerative orthopedic and spine solutions to physicians. The Company is comprised of four reportable segments: BioStim, Biologics, Extremity Fixation and Spine Fixation supported by corporate activities. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”) for interim financial information and with the instructions to Form10-Q and Rule10-01 of Regulation S-X. Pursuant to these rulesand regulations, certain information and note disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair statement have been included. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the Company’s Annual Report on Form 10-K for the year ended December31, 2015 (the “2015 Form 10-K”). Operating results for the three and six months ended June30, 2016, are not necessarily indicative of the results that may be expected for other interim periods or the year ending December31, 2016. The balance sheet at December31, 2015, has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. On an ongoing basis, the Company evaluates its estimates including those related to revenue recognition, contractual allowances, doubtful accounts, inventories, potential goodwill and intangible asset impairment, fair value measurements, litigation and contingent liabilities, income taxes, and shared-based compensation. Actual results could differ from these estimates. As permitted under U.S. GAAP, interim accounting for certain expenses, including income taxes, are based on full year forecasts. Recently issued accounting pronouncements In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers. ASU 2014-09 supersedes the revenue recognition requirements in Revenue Recognition (Topic 605), and requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. The standard was originally effective for public entities for annual and interim periods beginning after December 15, 2016. On July 9, 2015, the FASB agreed to defer the effective date by one year to December 15, 2017 for annual reporting periods beginning after that date. The FASB also agreed to permit early adoption of the standard, but not before the original effective date. The standard is to be applied either retrospectively or as a cumulative effect adjustment as of the adoption date. The Company is currently evaluating the effect that adopting this new accounting guidance will have on the consolidated results of operations, cash flows, and financial position and developing processes and procedures to implement this guidance.
